Citation Nr: 1617648	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-44 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office in Manila, Republic of the Philippines (RO).  The appellant filed a Notice of Disagreement in June 2010, and the RO issued a Statement of the Case in October 2010.  The appellant filed a VA Form 9 in November 2010.  


The appellant requested a hearing at the local RO, in his November 2010 VA Form 9.  However, the appellant withdrew that request by a January 2016 statement.  His hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In February 2010 and September 2010, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States, and in Septmber 2015, the Department of the Army confirmed the NPRC finding. 


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC Fund have not been met.  38 U.S.C.A. § 501(a) (West 2014); 38 C.F.R. § 3.203 (2015); Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

This case relates to eligibility for a one-time payment from the FVEC fund which is governed by the American Recovery and Reinvestment Act of 2009. The United States Court of Appeals for Veterans Claims (Court) has held that in cases where the claimant alleges recognized guerrilla service or service in the Philippine Army during World War II, VA is obligated by the VCAA to inform the appellant of the information or evidence necessary to prove the element of veteran status.  See Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) ("Since veteran status is frequently a dispositive issue in claims filed by Philippine claimants, some tailoring of VCAA notice concerning proof of veteran status is necessary in most, if not all, cases."); Capellan v. Peake, 539 F.3d 1373, 1380 (Fed. Cir. 2008) (noting that the duty to assist requires that new evidence submitted by a claimant in support of a request for verification of service from the service department to be submitted to the service department for review).

In this case, the appellant was provided with notification that his claim had been denied in April 2010.  This was followed by readjudications of the claim in an October 2010 SOC and a September 2015 Supplemental SOC.  The SOC and Supplemental SOC provided detailed information concerning the required documentation regarding his service in order to establish his claim for benefits.  The notification did not provide him with information as to what specific documents he could submit that would constitute acceptable evidence of qualifying military service.  See Palor, 21 Vet. App. at 332.  Notwithstanding the foregoing, the RO undertook the necessary development to substantiate the claim, which included several requests to the NPRC and the Department of the Army.  

Moreover the law, not the facts, is dispositive of this appeal.  As set forth in more detail below, the NPRC and the Department of the Army have certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 ("The Federal Circuit's decision in Soria recognizes that service department certifications that Philippine service either qualifies or does not qualify the claimant for veteran status are conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In light of the binding certification, any VCAA error is non-prejudicial as the claimant is not entitled to the benefit as a matter of law.  See Palor, 21 Vet. App. at 332 ("Therefore, in assessing whether the appellant was prejudiced by VA's failure to notify him of the various methods available for proving Philippine veteran status, the Court can conclude only that because the appellant is currently ineligible for VA benefits as a matter of law based on the NPRC's refusal to certify the appellant's service, he was not prejudiced by the section 5103(a) notice error."); see also Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009).  Accordingly, the Board will proceed with adjudication of this matter.

II. Merits of the Claim

The appellant seeks entitlement to a one-time payment from the FVEC Fund.  In the present case, the appellant essentially contends that he had qualifying service in the Philippine Commonwealth Army.

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens. 

For eligible persons who accept a payment from the FVEC Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service ...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act." 
 
Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II. Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  In this case, the application was received within the one-year eligibility period, and therefore it was timely submitted.  Additionally, § 1002(c)(2) provides that the application for the claim shall contain such information and evidence as the Secretary may require.  Further, the section provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who served (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces the organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ).  Additionally, the section provides that an eligible person from either one of these categories of service must have been discharged or released from service under conditions other than dishonorable.  Further, § 1002(i) provides that the service of a person as described in subsection (d) is recognized as active military service in the Armed Forces for purposes of, and to the extent provided in, this section. 

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C.A. §§ 101(2), 101(24) (West 2014); 38 C.F.R. §§ 3.1, 3.6 (2015).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d). 

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107  (West 2014). Service in the Philippine Scouts (except that described in paragraph (b) of this section), the Insular Force of the Navy, Samoan Native Guard, and Samoan Native Band of the Navy is included for pension, compensation, dependency and indemnity compensation, and burial allowance with benefits that are payable in dollars at the full-dollar rate.  38 C.F.R. § 3.40(a) (2015).  Section 3.40(b), titled Other Philippine Scouts, indicates that service of persons enlisted under section 14, Pub. L. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation and that with a few exceptions benefits based on service described in this paragraph are payable at a rate of $0.50 for each dollar authorized under the law. 

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2015).

With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows, in addition to meeting the above requirements, (1) service of four months or more, or (2) discharge for disability incurred in the line of duty, or (3) 90 days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b) (2015).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c) (2015).

Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for Veterans' benefits based on that service. Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997).

The RO received the claim in July 2009.  The RO sent a request to the NPRC in December 2009 requesting a complete AGUZ Form 632 and all extracts of Form 23 executed prior and subsequent to June 30, 1946.  The form indicated that the appellant had entered active duty in March 1943 and had separated from active duty in June 1945.  The request specifically noted that the appellant's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the RO in Manila.  The RO received a negative response from the NPRC in February 2010.  

In February 2010, the appellant submitted information from the General Headquarters of the Armed Forces of the Philippines at Camp General Emilio Aguinaldo in Quezon City which certified that records from the appellant were available in the headquarters showing that he had service from March 1, 1943 to June 15, 1945.  The certificate was issued in August 1996.  The appellant also submitted a document from the Military Service Board, Department of National Defense dated in September 1999 showing that the appellant was conferred military veteran status from "[a] thorough investigation and scrutiny on the documents submitted".  He also submitted a document that certified that he had honorable military service during World War II and was conferred full military veteran status.  The certificate was issued in September 1999.  

The RO submitted a request to the NPRC in July 2010.  The request included a request for the appellant's AGO Form 23 including all available medical and clinical records.  The request asked that the NPRC determine whether the information warrants a change in the negative previous certification.  The NPRC responded in September 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

The appellant submitted a buddy statement in November 2010 concerning his service; the statement indicated that the appellant was an assistant to a corporal and that he was assigned as the scout to inspection.  

In Tagupa v. McDonald, 27 Vet. App. 95, 96 (2014), the Court of Appeals for Veterans Claims held that in addressing determinations of qualifying service, "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation [38 C.F.R. § 3.203(c) ] requires verification of service from the relevant service department."  As such, in May 2015, pursuant to Tagupa, the RO requested whether the Department of the Army could verify the appellant's service based on  the enclosed VA Form 21-3101, Request for information from the NPRC dated in September 2010 and February 2010, the AGNR2, the certification from the Armed Forces of the Philippines dated in August 1996, the Confirmation of Military Service VA Form 21-4138, the Statement in support of claim dated in April 2009, the 1st Endorsement from the Department of National Defense dated in September 1999, and the appellant's identification cards.  The request asked whether the supplied information warranted a change in the prior negative certifications from the NPRC.  The Department of the Army was asked to confirm which documents were researched and asked to furnish a complete AGUZ Form 632 and all extracts of Form 23 executed prior to and subsequent to June 30, 1946, including all available and medical clinical records.  The request indicated that the appellant's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the RO in Manila.  

In September 2015, the Department of the Army determined that it could not establish veteran status based on the information available.  The memorandum indicated that there was information that the appellant had completed an AGO Form 23, which was enclosed and showed that the appellant was assigned to B Company, 1st Battalion, 126th Infantry and F Company.  The Army noted that the 126th Infantry correlates to the 10th Military District, but that the appellant's name was not listed on the enclosed 10th Military District roster.  The memorandum indicated that, under the guidance established by the Department of the Army for the post-War recognition program, the Department of the Army was not able to accept the Certifications from General Headquarters, Armed Forces of the Philippines as verification as service.  

In November 2015, the appellant submitted a statement expressing disagreement with the decision of the Department of the Army and reiterating that he had served on active duty from March 1, 1943, until June 13, 1945.  

The Board concludes that the appellant does not meet the requisite legal requirements for obtaining a one-time payment from the FVEC Fund.  Therefore, his claim for benefits must be denied.  

The Board recognizes the appellant's sincere belief that he is entitled to this payment.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  This case is decided based on application of this law to the pertinent facts.  Owings v. Brown, 8 Vet. App. 17 (1995); Kelly v. Derwinski, 3 Vet. App. 171 (1992) (Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant).


ORDER

Legal entitlement to the one-time payment from the FVEC Fund is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


